

116 HR 4130 IH: Keeping HSAs Accessible Act of 2019
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4130IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Marchant (for himself and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the ceiling on the sum of the annual
			 deductible and the other annual out-of-pocket expenses required to be paid
			 under a high deductible health plan.
	
 1.Short titleThis Act may be cited as the Keeping HSAs Accessible Act of 2019. 2.Repeal of ceiling on deductible and out-of-pocket expenses under a high deductible health plan (a)In generalSection 223(c)(2)A) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (A)High deductible health planThe term high deductible health plan means a health plan which has an annual deductible which is not less than— (i)$1,000 for self-only coverage, and
 (ii)twice the dollar amount in clause (i) for family coverage.. (b)Effective dateThe amendments made by this section shall apply with respect to months in taxable years beginning after the date of the enactment of this Act.
			